                                      1   JAMES R. TENERO              (SBN 201023)
                                          WENDY M. SCHENK              (SBN 177397)
                                      2   SELMAN BREITMAN LLP
                                          33 New Montgomery, Sixth Floor
                                      3   San Francisco, CA 94105-4537
                                          Telephone :       415.979.0400
                                      4   Facsimile :       415.979.2099
                                          Email       :     jtenero@selmanlaw.com
                                      5                     wschenk@selmanlaw.com
                                      6 SHERYL W. LEICHENGER (SBN 161688)
                                          SELMAN BREITMAN LLP
                                      7 11766 Wilshire Boulevard, Sixth Floor
                                        Los Angeles, CA 90025-6538
                                      8 Telephone  :     310.445.0822
                                        Facsimile :      310.473.2525
                                      9 Email      :     sleichenger@selmanlaw.com
                                     10
                                          Attorneys for Plaintiff
    LLP




                                     11 EVEREST NATIONAL INSURANCE COMPANY

                                     12                                UNITED STATES DISTRICT COURT
Selman Breitman
                  ATTORNEYS AT LAW




                                     13          CENTRAL DISTRICT OF CALIFORNIA-SOUTHERN DIVISION
                                     14

                                     15 EVEREST NATIONAL INSURANCE                                Case No. 8:20-cv-02362-CJC-KES
                                          COMPANY,
                                     16                                                           ORDER FOR ENTRY OF
                                                          Plaintiff,                              STIPULATED AMENDED
                                     17                                                           PROTECTIVE ORDER
                                                v.
                                     18
                                          SHIFTPIXY, INC,
                                     19
                                                          Defendant.
                                     20

                                     21   SHIFTPIXY, INC,
                                     22                   Cross-Claimant,
                                     23         v.
                                     24   GALLAGHER BASSETT SERVICES,
                                          INC. and DOES 1 through 10, inclusive
                                     25
                                                          Cross-Defendants.
                                     26

                                     27

                                     28
                                                                                              1
                                                     [Proposed] Order For Entry Of Stipulated Amended Protective Order Case No. 8:20-cv-02362-CJC-KES
  3062 49509 4815-6212-9135 .v1
                                      1      ORDER FOR ENTRY OF STIPULATED AMENDED PROTECTIVE
                                      2                                                ORDER
                                      3         The STIPULATION FOR ENTRY OF AMENDED PROTECTIVE
                                      4   ORDER filed herein by the Parties (Dkt. 39) is approved and all parties shall
                                      5   comply with its provisions.
                                      6

                                      7
                                                                               IT IS SO ORDERED
                                      8

                                      9
                                          Dated: June 23, 2021                   _____________________________________
                                     10
                                                                                 Hon. Karen E. Scott
    LLP




                                     11
                                                                                 United States Magistrate Judge
                                     12
Selman Breitman
                  ATTORNEYS AT LAW




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                            2
                                                 [Proposed] Order For Entry Of Stipulated Amended Protective Order – Case No. 8:20-cv-02362-CJC-KES
  3062 49509 4815-6212-9135 .v1
